Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the graphs depicted in Figures 3 and 4 do not include labels depicting what is being represented by the x and y axes.  This is particularly relevant to Figure 4, which includes multiple different variables represented by the y axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites in part “determining an NH3 factor based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature”.  Although the claim recites that the NH3 factor is based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature, the claim does not describe how the NH3 factor is determined based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature.  Accordingly, a review of the specification was conducted to ascertain how the NH3 factor is determined.
The only discussion in the specification regarding the determination of the NH3 factor is in paragraph [0036] of the specification, which states that “In a third step 68 the powertrain control module 16 calculates an NH3 factor based on incoming exhaust gas oxygen concentration 70 as detected by the O2 sensors 54, 56 and the incoming exhaust gas flow temperatures 62. The NH3 factor is equal to between 0.0 and 1.0 when the incoming exhaust gas oxygen concentration is greater than a first threshold and the incoming exhaust gas flow temperature is greater than a second threshold. The NH3 factor is equal to 1.0 when one of the incoming exhaust gas oxygen concentration 70 is less than the first threshold and the incoming exhaust gas flow temperature 62 is less than the second threshold”.  As disclosed in the above cited portion of the specification, the NH3 factor is equal to between 0.0 and 1.0 when the incoming exhaust gas oxygen concentration is greater than a first threshold and the incoming exhaust gas flow temperature is greater than a second threshold.  However, although a range of values of the NH3 factor is provided, the specification fails to disclose how the NH3 factor is determined based on the incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature.  There is no explanation as to how to determine the NH3 factor for a given oxygen concentration and a given exhaust gas temperature.
Accordingly, the specification fails to disclose how the NH3 factor is determined based on the incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature as claimed in claim 1.  
Thus, claim 1 contains subject matter (namely, “determining an NH3 factor based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 9 and 14, and dependent claim 17 include the same limitation as that discussed above with regard to independent claim 1.  Accordingly, claims 9, 14 and 17 are also rejected for the same reason claim 1 is rejected above for containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 – 8, 10 – 13, 15, 16 and 18 – 20 are rejected by virtue of depending from a claim rejected above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites determining a preliminary dose of a diesel exhaust fluid of the diesel exhaust fluid injection system based on an exhaust gas temperature of an exhaust gas flow; determining an NH3 factor based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature; and determining a final dose of diesel exhaust fluid by multiplying the preliminary dose of the diesel exhaust fluid by the NH3 factor.  These limitations, under their broadest reasonable interpretation, is a process that covers performance of the limitations in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, “detecting” in the context of this claim encompasses the user manually calculating a preliminary dose based on an exhaust gas temperature, manually calculating a NH3 factor based on exhaust gas oxygen concentration and the exhaust gas temperature, and manually calculating a final dose by multiplying the preliminary dose by the NH3 factor.  Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites one additional element; providing an aftertreatment system comprising a first catalyst and a diesel exhaust fluid injection system.  The catalyst and diesel exhaust fluid injection system do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the only additional element is providing an aftertreatment system comprising a first catalyst and a diesel exhaust fluid injection system.  Catalysts and diesel exhaust fluid injection systems are well-understood, routine and conventional in the field of exhaust aftertreatment systems, and thus do not amount to significantly more than the judicial exception.
Accordingly, claim 1 is not patent eligible.
Dependent claims 3 – 8 only introduce further mental processes or further descriptions of the aftertreatment system components, and thus do not include additional elements that are sufficient to amount to significantly more that the judicial exception.
Thus, claims 3 – 8 are not patent eligible.

Response to Arguments
Applicant’s arguments filed July 27, 2021 with respect to the drawing objections, the first of the 112(a) rejections, and the 112(b) rejections have been fully considered and are persuasive.  
Regarding the 112(a) written description rejection of claims 1, 9, 14 and 17 about the limitation “determining an NH3 factor based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature”, the applicant alleges that the applicant has shown possession of the claimed invention by demonstrating actual reduction to practice.  Specifically, the applicant points to paragraphs [0038] and [0039] and Figures 3 and 4 of the subject application, and alleges that the graph in Figure 3 shows a reduction in DEF consumption and NOx concentration when the DEF injection system of the claimed invention is utilized.  The applicant further alleges that the graph in Figure 4 
However, neither the paragraphs or Figures of the specification cited by the applicant show an actual reduction to practice of the claimed invention, and in particular, the claimed limitation of “determining an NH3 factor based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature”.  Although the Figures cited by applicant may purport to show an reduction in emissions, the Figures do not show that the NH3 factor was determined based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature.  Further, as noted above, the specification fails to disclose how the NH3 factor is actually determined based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature, and only discloses that the NH3 factor is equal to between 0.0 and 1.0 when the incoming exhaust gas oxygen concentration is greater than a first threshold and the incoming exhaust gas flow temperature is greater than a second threshold.  There is no explanation as to how to determine the NH3 factor for a given oxygen concentration and a given exhaust gas temperature.
Further, although the applicant asserts that the graph in Figure 4 shows that at approximately 250 seconds a preliminary dose of the diesel exhaust fluid of the diesel exhaust fluid injection system was determined based on the exhaust gas temperature of the exhaust gas flow, an NH3 factor was determined based on the incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature, and a final dose of the diesel exhaust fluid was determined by multiplying the preliminary dose of the diesel exhaust fluid by the NH3 factor, this assertion is not supported by the 
Thus, the specification and Figures do not evidence an actual reduction to practice of the claimed method step of “determining an NH3 factor based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature”.
Additionally, it is noted that showing possession alone does not cure a lack of written description. (See MPEP 2163(I) – “However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings”).
A review of the subject specification find that the only discussion regarding the determination of the NH3 factor is in paragraph [0036] of the specification, which states that “In a third step 68 the powertrain control module 16 calculates an NH3 factor based on incoming exhaust gas oxygen concentration 70 as detected by the O2 sensors 54, 56 and the incoming exhaust gas flow temperatures 62. The NH3 factor is equal to between 0.0 and 1.0 when the incoming exhaust gas oxygen concentration is greater than a first threshold and the incoming exhaust gas flow temperature is greater 
Accordingly, the specification fails to disclose how the NH3 factor is determined based on the incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature as claimed in claims 1, 9, 14 and 17.  
Thus, claims 1, 8, 14 and 17 contain subject matter (namely, “determining an NH3 factor based on incoming exhaust gas oxygen concentration and the incoming exhaust gas flow temperature”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746